Citation Nr: 1000061	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-06 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for the Veteran's service-
connected bilateral pes planus, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to 
September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last provided a VA foot examination in March 
2008.  Subsequently, the Veteran underwent right foot surgery 
in April 2008 and VA treatment records document his surgery 
and recovery.  The Veteran in his various submissions and his 
representative in December 2009 appear to argue that the 
March 2008 VA examination report does not represent the 
current state of the Veteran's pes planus disability and that 
it has worsened.  The Board notes the foot surgery the 
Veteran underwent subsequent to his late VA examination, the 
Veteran's and his representatives' seeming contentions of 
worsening and increased foot pain, and the more recent VA 
treatment records that do not appear to provide a full 
picture of current state of the Veteran's bilateral pes 
planus.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Therefore, the Board finds 
that a contemporaneous and thorough VA foot examination 
should be conducted to determine the current severity of the 
Veteran's bilateral pes planus.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

In addition, updated VA treatment records since June 2009 are 
not included in the Veteran's claims file and should be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2009).  The 
Veteran submitted a request indicating his desire for a Board 
hearing at a local VA office on his substantive appeal in 
March 2007.  He requested a videoconference hearing at that 
time.  The RO scheduled the Veteran for a Travel Board 
hearing before a Veterans Law Judge in a July 2009 letter.  
The Veteran responded to the RO during the allotted time in 
July 2009 that he would not be present at the scheduled 
hearing and he checked a box that he wished to withdraw his 
request for a personal hearing and requested that his records 
be forwarded to the Board.  However, the Veteran also hand 
wrote that he would like to have a videoconference hearing, 
which the Board notes is consistent with his original request 
on his March 2007 substantive appeal.  The Veteran has not 
been provided such a hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the RO must inquire of the Veteran 
whether he still desires such a hearing, and if so, schedule 
the requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.700, 20.703.  Accordingly, the case must be 
remanded to the RO to schedule a videoconference hearing as 
the Veteran requested.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for his claim for 
an increased evaluation for his service-
connected bilateral pes planus.  

2.  Request the Veteran's VA treatment 
records from June 2009 to the present.

3.  The Veteran should be accorded a VA 
foot examination to ascertain the current 
level of disability of his service-
connected bilateral pes planus.  All 
necessary special studies or tests are to 
be accomplished.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
report of examination should include a 
complete depiction of the current state of 
the Veteran's disability and provide a 
rationale for any opinions expressed.  

4.  The appellant should be contacted and 
asked if he still wishes to be scheduled 
for a videoconference hearing before a 
Veterans Law Judge.  If he does, notify 
him of the exact date, time, and place of 
the hearing.

5.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


